DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/27/2020. It is noted, however, that applicant has not filed a certified copy of the 17/186632 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 6 is objected to because of the following informalities:  
“deformation amount, motion of and method of casting a fishing rod” should be “deformation amount, and motion of and method of casting a fishing rod”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "the fishing tools" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 line 4 recites “operation of fishing tools” but does not positively claim that there are fishing tools in the system, only that the operation/environment information detector can detect information from fishing tools.  
Claim 1 recites the limitation "the detection values" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 2-7 fail to cure the deficiency.  
Claim 5 recites “a reel” but it is unclear if it is referring to the same fishing reel in claim 1. It seems like another reel is introduced. For the purposes of examination, the Examiner interprets the claim to mean the same fishing reel. 
Claim 7 recites the limitation "the flying distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Additionally, it is unclear what is flying in “the flying distance”. Is it referring to the distance that is flown when the fishing line is casted? For the purposes of examination, the Examiner interprets the claim to mean the casting distance. 
Claim 7 recites the limitation "the maximum rotation speed of a reel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
It is unclear if the reel in this limitation is referring to the fishing reel in claim 1, due to the differing terminology. For the purposes of examination, the Examiner interprets the claim to be referring to the same reel. 
Claim 7 recites the limitation "the time required to retrieve a rig" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
It is unclear if the rig in claim 7 is referring to the rig in claim 2, especially because claim 7 does not depend on claim 2. For the purposes of examination, the Examiner interprets the claim to be referring to the same reel. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackadar et al. (US 20180295826), hereinafter Blackadar.
Regarding claim 1, Blackadar teaches of (Fig. 4) a fishing information management system (Abstract, system to sense angling events associated with a user’s use of a fishing rod) having a fishing rod (fishing rod 1100) to which a fishing reel (reel 1110) with a spool (a line is connected to the reel 1110, and thus the reel also has a spool) capable of winding a fishing line is attached (function of a reel), comprising:
an operation/environment information detector (angling event sensing device (AESD) 2002) that detects information on operation and environment of operation of fishing tools when in use including the fishing reel and the fishing rod (¶0165, AESD 2002 with angling sensors 2210, 2220 sense motion and the environment);
a calculator that calculates skill levels in operating the fishing tools from information on the operation of the fishing tools (¶0358, recreation monitoring platform (RMP) may provide for the gamification of the RMP, for example, by having rewards and levels assigned to users based at least in part of their fishing performance);
a storage that stores the detection values and the skill levels (¶0090, database 6000 may be associated with the RMP for electronic data storage); and
an indicator that displays at least either of the detection values or the skill levels (¶0168, AESD 20002 may have a display to provide the user with the information).

Regarding claim 2, Blackadar teaches of claim 1, and wherein the fishing tools include at least the fishing reel, the fishing rod, the fishing line, a hook, and a rig (seen in Fig. 4).

Regarding claim 3, Blackadar teaches of claim 1, and wherein the operation environment of the fishing tools includes at least a start time and an end time for use of the fishing tools (¶0358, a user may start, pause, or stop a trip session, in which a “trip” refers to a period of usage of an SESD), a weather condition when the fishing tools are used, and a location where the fishing tools are used (¶0178, remotely located sensors 2500 may generate data indicative of the environment in proximity to the AESD 2002, which includes weather-related condition; Fig. 4, ¶0089, location sensing device 7000).

Regarding claim 4, Blackadar teaches of claim 1, and wherein the operation/environment information detector includes at least a reel operation information detector that detects operation information of the fishing reel (¶0168, detects reel-in time and reel revolutions/sec), and a fishing rod operation information detector that detects operation information of the fishing rod (¶0168, detects precast, cast point flight time, snag, etc. that is acted on the fishing rod).

Regarding claim 5, Blackadar teaches of claim 1, and wherein (Figs. 8A-9B) the operation information of the fishing reel includes at least one of a pulled-out amount of a reel's drag, a pulling-out speed of a reel's drag, a spool rotation start point, a spool rotation end point, a spool diameter, a maximum rotation speed of a spool, a rotation speed history of the spool, a brake setting, a motion of a fishing rod, and backlash information (of the options: ¶0084, senses drag; ¶0172, senses angle of the cast at the point of rotation; ¶0175, counts rotations of the reel; ¶0168, senses reel revolutions/sec; ¶0083, sensors 2200 and 2500 can be motion sensors on the fishing rod).

Regarding claim 6, Blackadar teaches of claim 1, and wherein the operation information of the fishing rod includes at least one of speed, acceleration, deformation amount, motion of and method of casting a fishing rod (of the options: Figs. 8A-9B, ¶0083, sensors detect speed, acceleration, motion of and casting of the fishing rod).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blackadar in view of da Rosa (US 20140358483).
Regarding claim 7, Blackadar teaches of claim 1, and wherein the skill levels in operating the fishing tools are calculated (¶300, individual level analysis may be based on but not limited to total casts, total catches, cast to catch ratio (casts/catches), total fishing trips, total time spent fishing, and total distance traveled while fishing). 
Blackadar does not appear to teach of wherein the skill levels in operating the fishing tools are calculated from at least one of the flying distance or the maximum rotation speed of a reel, or the time required to retrieve a rig and cast out the rig again.
da Rosa teaches of wherein the skill levels in operating the fishing tools are calculated from at least one of the flying distance or the maximum rotation speed of a reel, or the time required to retrieve a rig and cast out the rig again (¶0029, an angler’s skill is continuously monitored and automatically captured by how the angler uses equipment relative to real-time environmental information and other data; ¶0035, equipment use data (EUD) include but not limited to casting distance, and casting retrieval speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackadar to incorporate the teachings of da Rosa of wherein the skill levels in operating the fishing tools are calculated from at least one of the flying distance or the maximum rotation speed of a reel, or the time required to retrieve a rig and cast out the rig again in order to analyze how skillful the user is on handling the equipment. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647